Homophobia in Europe (debate)
The next item is the statements by the Council and the Commission on homophobia in Europe.
I have to inform you that the Union for a Europe of the Nations Group has tabled a motion to omit this debate on the grounds of inadmissibility. Mr Szymański is to speak in defence of this motion and now has the floor.
(PL) Madam President, I ask the motion for the debate on homophobia be declared inadmissible pursuant to Article 167 of our rules of procedure. The grounds are that this House was misled as to the grounds for the debate, which is to discuss a bill that has never existed, does not exist and will not exist, as was quite clearly stated by the Polish premier.
The proposal is to discuss the statements of certain Polish politicians, which the Polish premier corrected by stating quite clearly that the Polish Government has not proposed any kind of discriminatory policy against homosexual circles. In my view this should suffice to withdraw the motion for a debate on this issue, as the grounds for the debate do not exist.
on behalf of the PPE-DE Group. - (DE) Madam President, where anti-discrimination is concerned, the Group of the European People's Party (Christian Democrats) and European Democrats' position is perfectly clear; it unequivocally endorses the decisions taken by this honourable House and expressed by it in various resolutions and legal acts.
Having discussed the Polish minister's utterances in the House's Committee on Civil Liberties, Justice and Home Affairs, we asked the House's legal service to give us some idea of what importance should be attached to them and whether or not they were contrary to European law. The legal service replied that it regretted its inability to give an opinion, as this was not a legal matter, and that is the very point made by our friend from the Union for Europe of the Nations Group.
The Group of the European People's Party would like to see this issue taken seriously, and so we have moved that our agency recently formed to deal with these matters be mandated to monitor developments in this area and keep a close watch on them. I would like to make it clear that, while the Group of the European People's Party endorses these decisions, we do believe that there is no reason to bring these matters before Parliament again, and it is for that reason that we are in favour of deleting this item from the agenda.
on behalf of the Verts/ALE Group. - Madam President, I think that the PPE-DE Group also knows that today we are not just talking about one statement by one Minister. It is a much broader debate. I think it is obvious to the majority in this House that this motion has only been put forward because some people do not want to discuss discrimination against homosexuals. However, we are politicians in a democracy and if you do not like a resolution, you simply vote against it.
I cannot understand why this should be inadmissible. Next time we will declare a debate about the internal market as inadmissible! The topic falls within the remit of the European Union. Equal rights are at the core of the European Union. Since the Treaty of Amsterdam - I do not know whether everyone is aware - Article 13 stipulates that we have a role in anti-discrimination legislation. It is not the first time that we have discussed homophobia and nor, unfortunately, will it be the last.
My point is that it is very clear: it is admissible because it falls within our remit. The only reason it can be otherwise is because you do not wish to discuss it. Let us debate it this afternoon and take account of it when we vote, but let us not distort a debate.
(Applause)
(The motion of inadmissibility was rejected.)
Madam President, Commissioner, honourable Members, 'Europe - succeeding together!' is the motto that the German Presidency of the EU has chosen as its watchword; 'Europe - succeeding together'- but what does that mean? It did mean that we, in Europe, have to keep on reminding ourselves of what is positive and good about diversity, respect, recognition and tolerance, because diversity, respect, recognition and tolerance are the core values upon which is founded the Europe in which we share.
At first sight, it would appear that those whose orientation is towards their own sex are today accepted and tolerated more widely than ever, and the work of associations plays a vital part in this, for movements of lesbians and gay men are ever better organised and encourage their members to affirm their sexual orientation openly. Following as it does centuries of institutionalised discrimination, that is a heartening development. I speak for Germany, and our history has given us a particular responsibility, in that, 60 years ago, homosexuals were among those who fell victim to the National Socialist machinery of extermination.
If one takes a second look, it rapidly becomes evident that homophobia is still very much alive and kicking in many parts of Europe, and current events show that in ways that make us ashamed. Homosexuals are still exposed to prejudices, intolerance and officially sanctioned discrimination, and hate-filled tirades and acts of violence against sexual minorities are daily occurrences, often going unpunished by the criminal law.
In this regard, I can wholeheartedly endorse the words of Hans Winkler, who, speaking to your House as a representative of the Austrian Presidency of the Council not quite a year ago, stressed that: 'Wherever the safety and dignity of any man or woman living in the European Union are in jeopardy, so are the safety and dignity of all of us, and with it the credibility of our Union and its principles and institutions.' That is still true today.
(Applause)
Discrimination against homosexuals is a problem against which we have to bring all the means at our disposal to bear. Fighting homophobia calls for perseverance. Continuous work is needed in order to progressively demolish the walls of prejudice and intolerance in people's heads, while, at the same time, there is a need for the building of new structures founded on acceptance, equality and respect. To be sure, people's thinking cannot be changed overnight, but official positions and laws can be, and must be, changed if fundamental human rights are to be protected, and in this regard we, in Europe, have already taken a great step forwards.
The European Union is founded upon the principles of freedom, democracy, and respect for human rights and fundamental freedoms. To be specific, Article 13 of the European Communities Treaty, and also Article 21 of the EU's Charter of Fundamental Rights explicitly forbid any form of discrimination on the basis of sexual orientation, and, over and above that, the EU's Member States, as members of the Council of Europe, have committed themselves to adhere to the European Convention on Human Rights.
Ever since the entry into force of the Treaty of Amsterdam in 1997, the European Union has been empowered to address discrimination on a wide range of grounds, including discrimination by reason of sexual orientation. Since then, the European Union has, by adopting the equality directives, put in place a wide range of regulations making it possible to take action against discrimination right across the European Union; in the world of work, for example, an EU directive has prohibited discrimination on the grounds of religious belief, handicap, or sexual orientation.
We may well already have made considerable progress in changing the legal position on protection from discrimination and on the promotion of equal opportunities across the EU, but that is no reason for us to rest on our laurels, for even the best-drafted legislation avails nothing if the political will that it be consistently implemented is not strong enough and it is not supported by the population as a whole.
(Applause)
This is where there is work for the Commission to do, because its task is to monitor whether directives such as the ones I have mentioned are transposed properly and in good time by the Member States, and the newly-established Fundamental Rights Agency will in future be giving it additional support in this, as soon as it is fully up and running. Even so, I have to emphasise that responsibility does not lie with the Commission alone.
We, too, as people in positions of political leadership in the EU or at national or regional level, can and must give a good example by promoting tolerance, understanding, mutual respect and peaceful coexistence, and we also need to keep a watchful eye on the Commission's monitoring activities in the countries that are candidates for accession or have the potential to be such. Accession negotiations no less than stabilisation and association agreements require that all conditions be fulfilled, and that includes specifically those applicable to the human rights of sexual minorities.
At the end of the day, we have to influence the way people think, in order that the walls of prejudice and intolerance in their heads may be brought down, and I am glad that the joint initiative of the Commission and the German Presidency of the Council made it possible for the first European Equality Summit to be held in Berlin on 30 and 31 January, marking the inauguration of the 'European Year of Equal Opportunities for All', which offers a unique opportunity to promote a more solidarity-based society and to mobilise everyone concerned in order to drive forward the European Union's new Framework Strategy on Non-Discrimination and Equal Opportunities, both now and after 2007.
The intention behind the programme is that the public be made more aware of the right to equal treatment and of the ways in which discrimination is combated, and to spread the news that everyone is entitled to equal treatment irrespective of their gender, race, ethnic origin, religion or outlook, of any disability they may have, of their age or of their sexual orientation. Let us make use of this opportunity to fight intolerance and discrimination together and to promote diversity, respect, acceptance and tolerance as positive things.
Only if we work together can we ensure that the European Union can claim, with pride, to be 'united in diversity'.
(Applause)
Madam President, honourable Members, I should first like to remind the Chamber that, in my statements on homophobia on 17 January 2006, and on the increase in violence motivated by racism and homophobia in Europe on 14 June 2006, the Commission strongly condemned all forms of homophobia, which represents an attack on human dignity.
The Commission wishes to emphasise its serious commitment, as a matter of principle, to upholding the basic rights on which the EU was founded. The Commission will do everything in its power to fight homophobia. It is necessary to combat discrimination on the grounds of sexual orientation, which is clearly outlawed in Article 21 of the Charter of Fundamental Rights. Furthermore, Article 13 of the Treaty allows for the adoption at a European level of appropriate measures in the fight against discrimination on the grounds of gender.
In the year 2000, the Council adopted a directive, on the basis of Article 13, establishing a general framework for combating discrimination in employment and occupation on several grounds, including sexual orientation. The Commission will monitor the implementation of the directive in all Member States, including Poland. It will not hesitate to take firm action against Member States if directives are not properly implemented. The Commission wishes to point out that in 2005 it launched studies into the current national laws prohibiting all forms of discrimination, including discrimination on the grounds of sexual orientation, in areas other than employment and occupation.
These studies demonstrated that all Member States to which the studies related have in some areas gone further, often much further, than Community law. There are, however, significant discrepancies between Member States as regards the extent of protection. The Commission also stated in its political strategy for 2008 that it will propose fresh initiatives aimed at preventing discrimination in areas other than the labour market, including discrimination on the grounds of sexual orientation.
In this context, in February the Commission launched an impact assessment in order to establish whether further EU intervention is justified in areas other than employment and occupation. The Commission is now carrying out extensive consultation with the general public and with interested parties such as NGOs and social partners. The results of the impact assessment are expected at the end of 2007. The Commission is aware that protection under the law alone is not enough to guarantee the protection of the people concerned. It is also important to fight prejudice and stereotypes.
The European Year of Equal Opportunities for All 2007 establishes the following aims: to inform the citizens of their rights, to support diversity as a benefit, to promote equal opportunities for all in economic, social, cultural and political life. The Commission welcomes the national strategies drawn up by the Member States in the context of the European Year. All countries including Poland have incorporated all grounds of discrimination into their strategies.
The Commission has become aware of the statements made by a member of the Polish Parliament, who has declared his intention to table a proposal for an act that would ban the promotion of homosexuality in schools and in all other youth or leisure organisations. According to information at the Commission's disposal the proposal in question has yet to be drawn up and the statements made by the Polish Government are not binding. This law, were it to materialise, could be in breach of fundamental laws contained in the European convention on human rights and the EU's Charter of Fundamental Rights. It also could be in breach of the principle of non-discrimination in employment and occupation, that is to say, in breach of Directive 2078/EC.
The Commission will monitor further developments closely and will not hesitate to take action in the event of breaches of Community law.
Madam President, ladies and gentlemen, I would like to make clear - perhaps rather more calmly than before - that we in the Group of the European People's Party (Christian Democrats) and European Democrats stand fully behind the European Parliament's resolutions and behind the directives that have been adopted here and which the Commission has described. Europe is an area of the rule of law and we have to defend that.
However, the occasion for today's discussion, namely the statement by this Polish minister, which is unacceptable and which the Group of the European People's Party rejects, is no reason for such a debate. As Commissioner Špidla pointed out, when we discussed discrimination against homosexuals only a few weeks ago we saw that unfortunately some of Europe's politicians say things that are unacceptable and we must fight them by political means.
I would like to say that it should make us stop and think when Polish Members of all groups - and I am thinking in particular of the discussion among the Liberals - have said that what happened in Poland is unacceptable, but that the debate must be conducted primarily in Poland itself and that Poland itself is dealing with the unacceptable things that were said there. It has been said that Poland does not need a Big Brother interfering in its affairs and that they will deal with the matter themselves. That should give us pause for thought. We will do those who are fighting discrimination in Poland as we would wish no favours by making a big issue of it here.
Please therefore accept - and it is a procedural matter we are raising here - that we consider it inappropriate to debate this matter today, because we have enough decisions and directives about it. No to discrimination, No to homophobia in Europe! We therefore propose that our agency should continue to monitor the situation and keep an eye on it. The Group of the European People's Party will act accordingly tomorrow.
on behalf of the PSE Group. - (FR) Madam President, on 16 January 2006, I spoke in this very place to defend the resolution against homophobia. It was not the first time, and I fear that it will not be the last. Indeed, we were hoping to put a stop to the difference in treatment suffered by homosexuals on Union soil, and we fully realise that there is still a long way to go. Let us remember that we are a few days away from the International Day against Homophobia.
The text being submitted to us today mentions not only known cases of homophobia in several EU countries but also, in fact, a declaration by the Polish Deputy Prime Minister. It is not a question of stigmatising this or that government or this or that Member State, but these diatribes reveal this rise in homophobia within the European Union. These remarks reveal, in fact, an unacceptable state of mind, and they are not the remarks of the man in the street. They are those of a member of government.
This needs to stop. We must once again take a stand against these sickening remarks, and I should like, here and now, vigorously to denounce the new revolting and despicable publication by Mr Giertych, a Member of our Parliament, who has just had his second pamphlet distributed, in which he implies that homosexuals are sick. All those who rightly feel hurt by these hateful acts and words and all those young people who discover that they are different, some of whom go so far as to commit suicide, must know that that is not what Europe is about.
We cannot spend our time voting for resolutions designed to fight against the discrimination suffered by homosexuals. In the future, we must think about tools that will enable us to act effectively. From now on, everyone within the Union must shoulder his or her responsibilities.
(Applause from the left)
on behalf of the ALDE Group. - (NL) Madam President, I should like to clear up a misunderstanding: this resolution is not about Poland, but about homophobia. Unfortunately, Poland does not have the monopoly on homophobia, which is, regrettably, to be found throughout the world. It is a fact, though, that we discussed the problems in Poland one and a half years ago and that they are still there today. As Mrs Roure rightly pointed out a moment ago, it not just anybody who has made statements of this kind, it is opinion leaders and members of the government who have contributed to a climate in which hatred and violence have become the norm.
Two weeks ago, a homosexual man was beaten to death on the street in my own country - a country that is extremely tolerant and liberal - because somebody thought he looked too effeminate. Beaten to death! Can you imagine? That is the kind of thing that happens in a climate that is created by people who are guilty of making homophobic statements. You cannot say, therefore, that because there is no legislative proposal yet, we do not have a problem. In that respect, I am also delighted that Mr Weber, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, as well as the ombudsman, have dissociated themselves so emphatically from the statements of the Polish minister in question.
I would be appreciative if the Council and Commission could respond with a statement that is just as emphatic. As the Commission, and particularly the Council, have said, we do have laws, rules and treaties; all of which are wonderful, but they have not managed to stop these people from making homophobic statements of this kind. We would like to see more action. We would, for example, like the Council to indicate the measures it intends to take in respect of this Education Minister. Will you tolerate that this Education Minister attends meetings of European Education Ministers, or are you prepared to consider suspending him as long as he refuses to distance himself from his statements?
This is the first time that we have made statements of this kind about Member States - plural, because there are several of them in the European Union. We are always keen to point the finger at other countries, but I think that if we take Europe seriously, if we are a community of values, we should put our own house in order first. I hope that this House will, today, send a very strong message to Europe and to the world that these are the values for which we stand.
Madam President, aggressive behaviour against homosexuals is a problem in many European societies, but it is certainly not the biggest problem. We also have problems with such behaviour on the part of government agencies, such as the police, in Germany, the UK and Italy, for example. Even so, it would never occur to me to debate the matter in the European Parliament and to give advice. The governments of the Member States themselves know best how to deal with such matters.
It is unfortunate that some colleagues here do not think this rule applies to Poland, for example. There can only be one reason for this. This House is being led by the nose by a group of extremist MEPs who are riled by every word of polemics (applause) that stipulates or mentions homosexuality. I would like to point out that homosexuals are not outside the scope of criticism. That is the basis of democracy. Submitting so easily to homosexual censorship has become a hallmark of this House. I do not believe that this will do anything to help our authority.
(Applause)
on behalf of the Verts/ALE Group. - (NL) Madam President, I should like to start with a word of reassurance for the last speaker - we have most definitely discussed hooliganism in this House before, but this is a different matter altogether, because in the case of hooliganism, the government does not incite the violence, whereas in this case, certainly in the case of Poland, I am beginning to get the feeling that homophobia is something that is - as it were - being staged by the state, certainly if one considers the statements that were made by members of the Polish Government to the effect that 'homosexuality is demoralising, perverse, a mental disorder and a threat to society'.
I listened very carefully to what Commissioner Špidla had to say to the effect that 'if a law is proposed, then I will respond'. I appreciate this, and I gather that Commissioner Špidla can see why a law of this kind would constitute a threat to European values and an infringement of European law. Things, however, are already going wrong, and this is something I find lacking in the speech, for governments cannot, of course, make all kinds of unconditional proposals, only then to retract them, with it then being said that there is not really a problem anyway.
After all, something is obviously being set in motion: this sort of thing is, of course, making homophobia more widespread, and the Commissioner is, after all, responsible for compliance with anti-discrimination legislation within the labour market. Surely you do not believe that the concept of equal opportunities within a labour market can survive within a society where homophobia is rife, so what are you proposing to do about this? How do you propose to deal with governments that - to all intents and purposes - promote homophobia? What are the repercussions for the labour market? This is what I would like you to tell us.
Finally, for the benefit of the Group of the European People's Party (Christian Democrats) and European Democrats, I should like to say that I regret that you have given your backing to the Union for Europe of the Nations Group for what you claim to be merely procedural reasons. It would be great if a whole delegation from Parliament, including your group, could attend a number of gay pride marches in Warsaw, in Riga and in many other countries. I would greatly appreciate it if we could stand there, hand in hand, so that is my invitation to you, and, who knows - it might actually happen.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, I think it would have been extremely hypocritical if the European Parliament had not debated this issue today, that is, if we had not debated the fact that homophobic public displays and statements have increased in Europe in recent years.
The Polish minister's statements are embarrassing and come in the wake of his Government's ban on the Gay Pride celebrations. Despite public indignation, the minister has never withdrawn his very worrying assertions.
Sadly, this is not the only case in Europe. Displays of intolerance are on the increase in our civilised Europe. We often read about incidents of violence against men and women because of their sexual leanings, or we look on helplessly at the increasingly common cases of serious bullying at school, which can even lead young people to commit suicide, as recently happened in Italy.
For that reason, politicians must not show signs of intolerance and they must not issue statements like those the Polish minister made, because by doing so they risk legitimising homophobic attitudes.
This applies not just to politicians but also to the Church authorities, who more and more often do not miss an opportunity to show their aversion to homosexuals, branding them as sinners. No kind of discrimination is acceptable and, more to the point, no discrimination based on sexual orientation is acceptable.
This Parliament rejected Rocco Buttiglione as a Commissioner because of what he said. I think there needs to be a strong message from the Commission, so that it can keep the promises it made to adopt concrete measures against any form of discrimination.
Europe's history and culture owe a great deal to the sensitivity of men and women who have been persecuted by authoritarian regimes and are still criminalised by reactionary and racist cultures in Europe. We owe a great deal to Sappho, Pier Paulo Pasolini, Oscar Wilde, Michel Foucault and André Gide, and it seems to me a serious matter that, if it had been up to these obscurantist cultures, these great artists would never even have had a voice.
I believe, and I hope that Parliament too will agree with me, that a culture that is against homosexuals is unacceptable and should be strongly resisted.
on behalf of the IND/DEM Group. - (SV) Madam President, the fact that homophobia is still a problem in Europe in 2007 is deeply unfortunate and alarming. What is still more unfortunate is that there are fellow Members here in this House who, through their clearly homophobic statements, help make the situation worse for homosexuals, bisexuals and transsexuals. They make such statements not only here in the European Parliament but also, to a large extent, on their home territories. One of the consequences of stirring up homophobic feeling is that homosexuals, bisexuals and transsexuals are in danger of being exposed to both physical and psychological violence, as happened at quite a few Gay Pride parades around Europe last year.
What is even worse is when faith and religion are used as excuses for discriminating against EU citizens. You can surely work out what I have in mind. These are medieval values that do not belong in our modern society. Europe in 2007 should be further along the road than that. Let us combat homophobia wherever it occurs: in politics, in the media and in the circles in which we all move.
on behalf of the ITS Group. - (NL) Madam President, we have already had a debate on homophobia in Europe - it was in January of last year - and, on that occasion, I said, among other things, that nobody in the European Parliament should accept that homosexuals, on account of their orientation, should be disadvantaged, attacked or intimidated in any manner whatever. At the same time, I also warned against the spirit of political correctness which is gradually suffocating the free expression of opinion. Indeed, in addition to homophobia and other phobias, a kind of 'freedom of speech-phobia' is starting to develop, an irrational fear of letting people express their opinions freely. What my group does not like in today's debate and the resolutions that have been submitted, is that one specific Member State is being targeted on the basis of information the accuracy of which is in dispute. This is not the right way to going about things. We should exercise more care in this area so as to prevent the people in that Member State from turning away from the European Union even more.
Madam President, I rise in sadness, and not in anger. After the Second World War, we still have not learned the lessons. During the 1930s we stood and watched as Jews, Communists, trade unionists and homosexuals were taken off to the camps. We stood. We said and did nothing.
We have now moved on. I say to those countries that have lived under domination and repression that they, of all countries, should know the value of fundamental human rights, freedom of association, freedom of speech and the right to a private life.
(Applause)
You should be teaching us about fundamental values. That is why we will not hesitate to defend human rights and human rights defenders, wherever they are.
Let me say to anyone who feels under attack wherever they are - and, as a gay man, I could have been born in Poland, Latvia or the Czech Republic in fear of my life, in fear of my job - you are not alone, we are with you and we will win for the simple reason that goodness and justice always succeed in the end.
When we refer to politicians in office and the statements that were made, we are not talking about a one-off statement but rather a series of statements that have been calculated and made over the years. Hate-speak creates a climate that somehow lives are inferior, that the person poses a threat to society. A climate is created and fear is engendered, rights are under threat. Words once spoken cannot be taken back and the harm that is done continues and the words too often empower the thug, which leads to violence.
I note that Mr Weber says 'no to homophobia'. However, it is sad that he also says 'no' to doing anything about it here in this House today.
Let me finish on this: we will succeed, but that means we have to take up our responsibility to defend human rights and to end human rights abuses, wherever they are.
(Applause)
- (PL) Madam President, I would like to say a couple of words on behalf of the Polish delegation in the liberal democratic Group of the Alliance of Liberals and Democrats for Europe Group.
Firstly, we accept no form of discrimination, and are for complete tolerance in matters relating to this debate.
Secondly, we would like to stress that there is a big difference between non-discrimination in this area and the promotion of homosexual attitudes. Tolerance yes, non-discrimination yes, but promotion no, because such promotion is not a measure of respect for human rights.
And finally, this is not a political issue, and should not be treated as such. It is a moral issue which is deeply related to pluralism, which should characterise the European Union.
Madam President, those who were so willing to vote on the necessity for this debate just now were just as quick and willing to leave the hall. That is the best illustration that their intentions were not real, but artificial and for political purposes. It is an attempt to persecute a government in a country that does not please various options: liberals, the left, left-wingers, etc.
This I can understand, but, for heaven's sake, while thousands of pyres were burning in your countries in the not too distant past, those who fled those pyres gathered in Poland. Jews, persecuted throughout Europe, gathered in Poland. Poland is a symbol of tolerance. The attempt being made here to convince the world and Europe that Poland is a hotbed of intolerance towards homosexuals is a huge obscenity and political slander, a cynical ploy to delude public opinion in Europe. I protest against this ploy because it is fundamentally untrue.
(Applause)
(ES) I believe that Mr Cashman has conveyed the sentiment shared by the majority of this House very well and I therefore believe that we must insist once again that we must raise our voices in the face of certain attitudes.
It is not a problem of freedom of expression. The problem is that certain statements that are hostile to sexual freedom come from governmental institutions, States and governments that are part of the European Union, who have signed treaties, such as the European Union Treaty, Article 6 of which clearly defines freedom of choice, including sexual choice.
Let us not confuse propaganda with the right to be free to be what one wants to be at any time, in any circumstance and in any Member States of the European Union.
I therefore believe that these statements, which, as Mr Cashman said quite rightly as well, are not isolated, are part of a tendency, of a calculated strategy to question the fundamental values of the European Union. They cannot go unpunished.
This House had to react - I believe that it is doing so - though, regrettably, I fear that this is not the first time, but we will always insist and, although it is a bore to re-state the obvious, we must continue to do so because - as Mr Cashman also said - we are right and right will prevail.
(PL) Madam President, everybody has the right to live and deserves respect and help. That includes misguided and injured people who have succumbed to homosexual inclinations. The solution, however, is neither blind acceptance nor intolerance, but understanding and kindness. The solution is to help sufferers to get better, which is what is expected of us.
To accept homosexuality as something natural and normal is to glorify pain and suffering. It is erroneous and dangerous political correctness. Homosexual acts are against the laws of nature, because they preclude the gift of life. Propagating them is an attack on the family and leads to abnormalities.
Dear Europeans, instead of levelling unfair criticism at Poland, you ought to be following Poland's example of morality, tolerance and normality. In this country, Coming out Straight. Understanding and Healing Homosexuality has been published. The author is Richard Cohen, who freed himself from homosexuality and is now a happy man and a father. Let us benefit from his experience.
To the so-called defenders of human rights who are raising such a fuss today and magnifying the problem I ask - why are you ignoring the moral degradation of the media, discrimination against normal families, why do you shut your eyes to the mass murder of children in their mothers' wombs? Do you realise that by promoting a civilisation of falsehood and death you are bringing about the destruction of Europe?
(PL) Madam President, the Campaign against Homophobia and the Lambda Association presented a report on the situation in society of bisexual and homosexual people in Poland in the years 2005 and 2006. The report paints a picture of persecution. Every fifth homosexual has been jostled or kicked. Half of those questioned have been insulted, harassed or blackmailed. Harassment has increased in recent times. Of the people who have experienced physical violence, almost 42% had experienced it more than three times in the past five years.
It is with deep regret that I have to confirm that homosexuals today cannot rely on the institutions of the Polish state, ruled by a conservative-nationalist-populist alliance, to afford them effective protection. In many statements representatives of the government openly express an ideology of hatred, intolerance and discrimination against homosexual circles. That is what makes today's resolution so important, my Polish compatriots of the right! For these people, the European Parliament has become a champion of justice, a leading light which keeps alive their hopes that their fundamental citizen's rights, and to a dignified life, will be upheld.
(Applause)
Someone wanted to raise a point of order.
Madam President, no, I cannot do that because there is not one. I just wanted to say that listening to Mr Tomczak proves exactly why we need a debate on homophobia in this House. Those were the most homophobic statements I have heard in this House for a very long time, and I am truly saddened by them.
(Applause)
President-in-Office of the Council. (DE) Madam President, Commissioner, ladies and gentlemen, I would like to take advantage of this debate to come back to a speech which the Council President made here in this House about a Europe of values and tolerance. It is a very important point that holds true in very many areas.
We have discussed a great deal about various other matters today, directing our gaze to problems outside the European Union. If we do that - and we are right to do so - it is perfectly legitimate also to look at what we have still not put in order in our own House, namely intolerance towards homosexual orientation. I therefore ask you, even if many take a different view on this matter, at least to tolerate there being a debate and to see that it is also important that the Commission should have instruments on the basis of which it can take appropriate action to combat such discrimination.
On behalf of the presidency I can only expressly repeat that it is our duty not to leave this with the Commission or the parliaments alone, but that we must also actively seek to make our society aware of this matter so that such discrimination no longer occurs. I hope today's debate has at least made a small contribution to that.
Member of the Commission. (CS) Ladies and gentlemen, human rights are inalienable rights, and I feel that this is a fundamental value on which the entire European project is based.
Given that we have held a very profound and emotionally-charged debate, I should like to quote exactly what the Polish deputy minister said in his speech. According to the deputy minister, the proposed law will affect all those who promote homosexuality or other deviations. I feel that this detail is a sufficiently clear signal for us to conclude that if the law is adopted it will stigmatise a particular category of people on the grounds of their sexual orientation, and for this reason it is unacceptable from the standpoint of European law.
Ladies and gentlemen, the Commission will do everything in its power to uphold the rights of all citizens in all Member States, and I feel the message has come through strongly from this debate that homophobia is not only a phenomenon affecting some Member States, but rather a universal phenomenon. It is of course true that today we are dealing with a speech made by a member of parliament in a particular country.
In conclusion of the debate, four motions for resolutions have been submitted pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
(The sitting was suspended at 5.50 p.m. and resumed at 6 p.m.)